NOTICE OF ALLOWANCE

This Office action is a reply to the amendment filed on 6/14/2022. Currently, claims 1-2, 4, 6-11 and 14-20 are pending. Claims 15-20 have been withdrawn. Claims 3, 5 and 12-13 have been cancelled. No new claims have been added.

Election/Restrictions
Claim 1 is allowable. The restriction requirement among species, as set forth in the Office action mailed on 1/20/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A-C is withdrawn. However, claims 15-20, directed to a nonelected species remains withdrawn from consideration because the claims do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 15-20 directed to a species non-elected without traverse. Accordingly, claims 15-20 have been cancelled.

Claims 1-2, 4, 6-11 and 14 are allowed.
Claims 3, 5, 12-13 and 15-20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 6/14/2022, in light of the claim amendments filed on the same date are persuasive. In particular, applicant’s argument is persuasive that Ishida (US 8789321) does not teach the amended combination of claims 1, 3, 5, 12 and 13, as Ishida does not teach, inter alia the end edge of the at least one solar module of one of the plurality of photovoltaic modules and the first ledge of the one of the plurality of photovoltaic modules forming a first space therebetween, the second end of the at least one solar module of the one of the plurality of photovoltaic modules and the second ledge of the one of the plurality of photovoltaic modules forming a second space therebetween, and the second space being sized to receive the first edge of the at least one solar module of another of the plurality of photovoltaic modules, recited in claim 1.
It would have been beyond the level of ordinary skill to combine or modify any of the cited prior art references of record to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635